DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
 		 			Allowable Subject Matter
 	Claims 1-40 are allowed.
 	The following is an Examiner's statement of reasons for allowance: 
 	Claims 1, 14, 27, and 40 are allowed in view of the amendment and accompanying remarks filed on 1/5/2021.
 	Claims 2-13, 15-26, and 28-39 are allowed because they depend on claims 1, 14, and 27.
 	Authorization is given to charge for additional claims if needed. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
  	Any inquiry concerning this communication or earlier communications from the 

Primary Examiner, Art Unit 2642